                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                    CR 19-09-GF-BMM

            Plaintiff,

     vs.

JAMIE MARIE NELLIS,                          ORDER

            Defendant.


      The United States has requested that the Court unseal the case and

indictment because the defendant was arrested and has appeared in the District of

Oregon. Therefore, for good cause shown, IT IS HEREBY ORDERED that the

case and indictment filed on March 7, 2019, for defendant Jamie Marie Nellis are

UNSEALED.

      DATED this 7th day of May 2019.




                                         1
